Exhibit 10.4

ZILLOW, INC.

Confidential Information, Inventions, and

Nonsolicitation Agreement

In consideration of my employment as an employee with Zillow, Inc., a Washington
corporation (the “Company”), the compensation paid to me by the Company, any
stock or stock options which may be granted to me, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, I
agree as follows:

 

A. Section 1. Definitions

1.1 “Competing Business” means any business whose efforts are in competition
with the efforts of the Company. A Competing Business includes any business
whose efforts involve any research and development, products or services in
competition with products or services which are, during and at the end of the
Term, either (a) produced, marketed or otherwise commercially exploited by the
Company or (b) in actual or demonstrably anticipated research or development by
the Company.

1.2 “Confidential Information” means any information that (a) relates to the
business of the Company, (b) is not generally available to the public, and
(c) is conceived, compiled, developed, discovered or received by, or made
available to, me during the Term, whether solely or jointly with others, and
whether or not while engaged in performing work for the Company. Confidential
Information includes information, both written and oral, relating to Inventions,
trade secrets and other proprietary information, technical data, products,
services, finances, business plans, marketing plans, legal affairs, suppliers,
clients, prospects, opportunities, contracts or assets of the Company.
Confidential Information also includes any information which has been made
available to the Company by or with respect to third parties and which the
Company is obligated to keep confidential.

1.3 “Invention” means any product, device, technique, know-how, computer
program, algorithm, method, process, procedure, improvement, discovery or
invention, whether or not patentable or copyrightable and whether or not reduced
to practice, that (a) is within the scope of the Company’s business, research or
investigations or results from or is suggested by any work performed by me for
the Company and (b) is created, conceived, reduced to practice, developed,
discovered, invented or made by me during the Term, whether solely or jointly
with others, and whether or not while engaged in performing work for the
Company.

1.4 “Material” means any product, prototype, model, document, diskette, tape,
picture, design, recording, writing or other tangible item which contains or
manifests, whether in printed, handwritten, coded, magnetic or other form, any
Confidential Information, Invention or Proprietary Right.

CONFIDENTIAL INFORMATION, INVENTIONS AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

1.5 “Person” means any individual, corporation, partnership, trust, association,
governmental authority, educational institution or other entity.

1.6 “Proprietary Right” means any patent, copyright, trade secret, trademark,
trade name, service mark, maskwork or other protected intellectual property
right in any Confidential Information, Invention or Material.

1.7 “Term” means the term of my employment with the Company, whether on a
full-time, part-time or consulting basis.

 

B. Section 2. Ownership and Use

2.1 The Company will be the exclusive owner of all Confidential Information,
Inventions, Materials and Proprietary Rights. To the extent applicable, all
Materials will constitute “works for hire” under applicable copyright laws.

2.2 I assign and transfer, and agree to assign and transfer, to the Company all
rights and ownership that I have or will have in Confidential Information,
Inventions, Materials and Proprietary Rights, subject to the limitations set
forth in Section 2.5 and in the notice below. Further, I waive any moral rights
that I may have in any Confidential Information, Inventions, Materials and
Proprietary Rights. I will take such action (including signature and assistance
in preparation of documents or the giving of testimony) as may be requested by
the Company to evidence, transfer, vest or confirm the Company’s rights and
ownership in Confidential Information, Inventions, Materials and Proprietary
Rights. I agree to keep and maintain adequate and current written records of all
Inventions and Proprietary Rights during the Term. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times. I will not contest the validity of any Proprietary
Right, or aid or encourage any third party to contest the validity of any
Proprietary Right of the Company.

If the Company is unable for any reason to secure my signature to fulfill the
intent of the foregoing paragraph or to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Inventions assigned to the Company above, then I irrevocably appoint the Company
and its authorized agents as my agent and attorney in fact, to transfer, vest or
confirm the Company’s rights and to execute and file any such applications and
to do all other lawful acts to further the prosecution and issuance of letters
patent or copyright registrations with the same legal force as if done by me.

2.3 Except as required for performance of my work for the Company or as
authorized in writing by the Company, I will not (a) use, disclose, publish or
distribute any Confidential Information, Inventions, Materials or Proprietary
Rights or (b) remove any Materials from the Company’s premises.

2.4 I will promptly disclose to the Company all Confidential Information,
Inventions, Materials or Proprietary Rights, as well as any business opportunity
which comes

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

to my attention during the Term and which relates to the business of the Company
or which arises as a result of my employment with the Company. I will not take
advantage of or divert any such opportunity for the benefit of myself or anyone
else either during or after the Term without the prior written consent of the
Company.

2.5 Exhibit A is a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
Term (collectively referred to as “Prior Inventions”), which belong to me, which
relate to the Company’s current or proposed business, products or research and
development, and which are not assigned to the Company; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, during the
Term, I incorporate into a Company product, process, service or machine a Prior
Invention owned by me or in which I have an interest, the Company is granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such Prior Invention as part of
or in connection with such product, process, service or machine.

NOTICE: Notwithstanding any other provision of this Agreement to the contrary,
this Agreement does not obligate me to assign or offer to assign to the Company
any of my rights in an invention for which no equipment, supplies, facilities or
trade secret information of the Company was used and which was developed
entirely on my own time, unless (a) the invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by me for the Company. This satisfies the written notice and other
requirements of RCW 49.44.140[ and Section 2870 of the California Labor Code].

 

C. Section 3. Further Obligations

3.1 My execution, delivery and performance of this Agreement and the performance
of my other obligations and duties to the Company will not cause any breach,
default or violation of any other employment, nondisclosure, confidentiality,
consulting or other agreement to which I am a party or by which I may be bound.
Attached as Exhibit B is a list of all prior agreements now in effect under
which I have agreed to keep information confidential or not to compete or
solicit employees of any Person.

3.2 I will not use in performance of my work for the Company or disclose to the
Company any trade secret, confidential or proprietary information of any prior
employer or other Person if and to the extent that such use or disclosure may
cause a breach, default or violation of any obligation or duty that I owe to
such other Person (e.g., under any agreement or applicable law). My compliance
with this paragraph will not prohibit, restrict or impair the performance of my
work, obligations and duties to the Company.

 

D. Section 4. Nonsolicitation

4.1 During the Term and for one year after the end of the Term, I will not
induce, or attempt to induce, any employee or independent contractor of the
Company to cease such employment or relationship to engage in, be employed by,
perform services for, participate in the ownership, management, control or
operation of, or otherwise be connected with, either directly or indirectly, any
business other than the Company.

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

4.2 During the Term and for one year after the end of the Term, I agree (except
on behalf of or with the prior written consent of the Company) that I will not,
directly or indirectly attempt to solicit, divert, appropriate to or accept on
behalf of any Competing Business, any business from any customer or actively
sought prospective customer of the Company with whom I have dealt, whose
dealings with the Company have been supervised by me or about whom I have
acquired Confidential Information in the course of my employment

 

E. Section 5. Termination of Relationship

5.1 I agree that at the end of the Term I will deliver to the Company (and will
not keep in my possession, re-create or deliver to anyone else) any and all
Materials and other property belonging to the Company, its successors or
assigns. I agree to sign and deliver the “Termination Certification” attached as
Exhibit C.

5.2 At the end of the Term, I agree to provide the name of my new employer, if
any, and consent to notification by the Company to my new employer about my
rights and obligations under this Agreement in the form of Exhibit D.

 

F. Section 6. Employment At Will

I agree that my employment is “at will” which means that it can be terminated at
any time by the Company or by me, with or without cause and with or without
notice. I agree that any promise or obligation that my employment be on any
other basis than “at will” is invalid unless in writing signed by the President
or Chief Executive Officer of the Company. I agree to abide by the Company’s
rules, regulations, policies and practices as revised from time to time.

 

G. Section 7. Miscellaneous

7.1 Survival. This Agreement will survive the end of the Term.

7.2 Injunctive Relief; Costs. I acknowledge that my obligations under this
Agreement are important to the Company, and that the Company would not employ or
continue to employ me without my agreement to such obligations. I also
acknowledge that if I do not abide by my obligations in this Agreement, the
Company will suffer immediate and irreparable harm, and that the damage to the
Company will be difficult to measure and financial relief will be incomplete.
Accordingly, the Company will be entitled to injunctive relief and other
equitable remedies in the event of a breach by me of any obligation under this
Agreement. The rights and remedies of the Company under this section are in
addition to all other remedies. Further, in any legal action or other proceeding
in connection with this Agreement (e.g., to recover damages or other relief),
the prevailing party will be entitled to recover its reasonable attorneys’ fees
and other costs incurred.

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

7.3 Severability. This Agreement will be enforced to the fullest extent
permitted by applicable law. If for any reason any provision of this Agreement
is held to be invalid or unenforceable to any extent, then (a) such provision
will be interpreted, construed or reformed to the extent reasonably required to
render the same valid, enforceable and consistent with the original intent
underlying such provision and (b) such invalidity or unenforceability will not
affect any other provision of this Agreement or any other agreement between the
Company and me.

7.4 Governing Law; Jurisdiction; Venue. This Agreement will be governed by the
laws of the state of Washington without regard to principles of conflicts of
law. I irrevocably consent to the jurisdiction and venue of the state and
federal courts located in King County, Washington in connection with any action
relating to this Agreement. I will not bring any action relating to this
Agreement in any other court.

7.5 Amendments. Neither this Agreement nor any provision may be amended except
by written agreement signed by the parties.

7.6 Waivers. No waiver of any breach shall be considered valid unless in
writing, and no waiver shall be a waiver of any subsequent breach.

7.7 Acknowledgment. I have carefully read all of the provisions of this
Agreement and agree that (a) the same are necessary for the reasonable and
proper protection of the Company’s business, (b) the Company has been induced to
enter into and/or continue its relationship with me in reliance upon my
compliance with the provisions of this Agreement, (c) every provision of this
Agreement is reasonable with respect to its scope and duration, (d) I have
executed this Agreement without duress or coercion from any source, and (e) I
have received a copy of this Agreement.

This Agreement shall be effective as of             ,         .

 

 

Signature

 

FULL NAME (print or type)

 

ACCEPTED: ZILLOW, INC. By  

 

Its  

 

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS AND

ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

               

 

    No inventions or improvements     Additional Sheets Attached

 

Signature of Employee:  

 

Print Name of Employee:  

 

Date:  

 

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

The following is a list of all prior agreements with former employers or others
to which I am a party in which I agreed to maintain the confidentiality of the
information of, or not to compete with or solicit the employees or customers of
a third party.

 

    No Agreements     See below     Additional sheets attached

 

Signature of Employee:  

 

Print Name of Employee:  

 

Date:  

 

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, and I have not failed to
return, any Materials or other property belonging to Zillow, Inc., its
subsidiaries, affiliates, successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information, Inventions, and Nonsolicitation Agreement signed by
me, including the reporting of any Inventions conceived or made by me (solely or
jointly with others) covered by that Agreement.

I further agree that, in compliance with the Agreement, I will not use,
disclose, publish or distribute any Confidential Information, Inventions,
Materials or Proprietary Rights.

During the Term and for one year after the end of the Term, I will not induce,
or attempt to induce, any employee or independent contractor of the Company to
cease such employment or relationship to engage in, be employed by, perform
services for, participate in the ownership, management, control or operation of,
or otherwise be connected with, either directly or indirectly, any business
other than the Company.

 

Signature of Employee:  

 

Print Name of Employee:  

 

Date:  

 

 

CONFIDENTIAL INFORMATION, INVENTIONS, AND

NONSOLICITATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

NOTIFICATION TO NEW EMPLOYERS

Dear [name of new employer’s president]:

We understand that our former employee, [name of employee], has accepted
employment with your company. This letter is to advise you that [name of
employee] signed a Confidential Information, Inventions, and Nonsolicitation
Agreement with our Company that remains in full force and effect. At the time
[name of employee] left our company, we advised [him/her] of [his/her]
continuing obligations under the Agreement and [name of employee] signed a
Termination Certificate affirming [his/her] obligations under the Agreement. A
copy of the Termination Certificate, dated            , 20    , is enclosed so
that any conflict with these obligations can be avoided during [his/her]
employment with you.

 

Very truly yours, [Signature of Company president or corporate counsel]

 

[Typed name]